                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                  No. 5:16-CR-12-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )               ORDER
                                              )
SHAIONA MARIE SMITII,                         )
                                              )
                          Defendant.          )


       On March 30, 2020, Shaiona Marie Smith ("Smith" or "defendant") moved pro se for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238-41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 851]. On August

14, 2020, Smith filed a second prose motion for compassionate release and exhibits [D.E. 928]. On

May 6, 2021, the government responded in opposition and filed exhibits [D.E. 961]. As explained

below, the court denies Smith's motions.

                                                  I.

       Smith was a member of a violent subset of United Blood Nation called the Black Mob

Ganstas/Donald Gee Family. On October 4, 2017, without a plea agreement, Smith pleaded guilty

to violent crime in aid of racketeering and aiding and abetting. See [D.E. 374, 393]. On January 9,

2018, the court held Smith's sentencing hearing and adopted the facts set forth in the Presentence

Investigation Report ("PSR"). See [D.E. 453,473,474,483]. After overruling an objection, the

court calculated Smith's total offense level to be 26, her crimjnal history category to be I, and her

advisory guideline range to be 63 to 78 months' imprisonment. See [D.E. 474] 1; [D.E. 483] 4-7.

After thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced
Smith to 78 months' imprisonment. See [D.E. 473] 2; [D.E. 483] 8-23. Smith appealed [D.E. 47S].

On August 29, 2018, the United States Court of Appeals for the Fourth Circuit affirmed Smith's

sentence [D.E. S13, S14].

       On August 13, 2019, Smith moved for a recommendation regarding length of residential re-

entry center placement and home confinement [D.E. 663]. On August 4, 2020, the court denied

Smith's motion [D.E. 924].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

S249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all adminjstrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3S82(c)(1 )(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in pris~n, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3S82(c)(l)(A), a court must consult the sentencing factors in 18 U.S.C. § 3SS3(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially
                                                       I
parrots section 3S82(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

                                                  2
application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § 1B1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § 1B1.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is---

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious :functional or cognitive impairment,
                                  or

                             (Ill) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.


                                                    3
 that "an extraordinary and compelling reason need not have been unforeseen at the tinie of

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

 the fact ''that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]msuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and ~ompelling reason for purposes of this policy

 statement." U.S.S.G. § 1B1.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § 1B1.13 to account for the First Step Act. Accordingly, section lBl.13 does not

 provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3S82(c)(l)(A). See,~, United States v. High, 997 F.3d 181, 186 (4th Cir. 2021); United States

 v. Kibble, 992F.3d 326, 330-31 (4th Cir. 2021); United States v. McCoy. 981 F.3d271, 280-84 (4th

 Cir. 2020). Rather,"[section] lB 1.13 only applies when a request for compassionate release is made

 upon motion of the Director of the [BOP]." Kibble, 992 F.3d at 330-31. Nevertheless, section



                (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                (D) Other Reasons.-As determined by the Director of the Bmeau of
                      Prisons, there exists in the defendant's case an extraordinary and
                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4
lB 1.13 provides informative policy when assessing an inmate's motio~ but a court independently

determines whether "extraordinary and com,.pelling reasons" warrant a sentence reduction under 18

U.S.C. § 3S82(c)(l)(A)(i). See High. 997 F.3d at 186; McCoy. 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3S82(c)(l)(A) and the

section 3SS3(a) factors. See, ~, McCoy, 981 F.3d at 280-84; United States v. Jones, 980 F.3d

1098, 1101--03 (6th Cir. 2020); United States v.   ~      980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. Ruffin, 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at •2

(M.D.N.C. Apr. 15, 2020) (unpublished).

       Smith submitted a request for compassionate release, which the warden denied on June 29,

2020. See [D.E. 928] 3; [D.E. 928-1]. The government has not invoked section 3S82's exhaustion

requirement. See United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the

court addresses Smith's claim on the merits.

       Smith seeks compassionate release pursuant to section 3S82(c)(l)(A). In support of her

request, Smith cites the COVID-19 pandemic and a methicillin-resistant staphylococcus aureus
                                                                    "
("MRSA") outbreak: at FCI Hazleton. See [D.E. 928] 4. Smith also cites the her rehabilitation·

efforts and her release plan. See id. at S, 9--10; [D.E. 8S1] 1-2; [D.E. 928-2].

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Smith does not state that she


       2
          The Fourth Circuit has not addressed whether section 3S82' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Afmn, 960 F.3d at 833-34.

                                                 s
suffers from any medical condition, but the records do say she has asthma and has had it since

childhood. In any event, the BOP can treat Smith's asthma Moreover, Smith has refused the

COVID-19 vaccine, which undermines any legitimate claim of fear of contracting the virus. See

[D.E. 961] 3, 18-20; [D.E. 961-3]. Accordingly, reducing Smith's sentence is not consistent with

application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Smith's asthma, Smith's rehabilitation efforts, and her release plan are

extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP' s statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3SS3(a) factors counsel against reducing Smith's sentence.

See High, 997 F.3d at 187-91; Kibble, 992 F.3d at 331-32; United States v. Chambliss, 948 F.3d

691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

       Smith is 26 years old and engaged in serious criminal conduct from at least 2013 until 2017.

See PSR ,r,r 10-38. Smith served as two-star general in Demetrice Devine's Donald Gee Family set

ofthe United Blood Nation, which terrorized the Raleigh community with homicides, robberies, drug

trafficking, and other criminal activity. See id. Smith engaged in violence on behalf of the gang,

including beating a victim and slicing her face with a razor blade in order to promote the gang's

goals. See id. ,r,r 25, 27. Smith also worked as a prostitute to raise money for the gang. See id. ,r,r

11, 37. Smith also possessed a stolen AR-15 and a 30-round Glock magazine. See id.               ,r 36.
Moreover, before incarceration, the court ordered her detained after she repeatedly violated the

terms of pretrial release. See id. ,r 9. Although Smith has no prior criminal history and has taken

                                                  6
some positive steps while incarcerated, Smith has sustained four disciplinary infractions to date in

federal prison. See [D.E. 961-2].
                                                                '
       The court has considered Smith's exposure to COVID-19, her vaccine refusal, her

rehabilitation efforts, and her release plan. Cf. Pe_pper v. United States, 562 U.S. 476, 480-81

(2011); High. 997 F.3d at 187-91; United States v. McDonald, 986 F.3d 402,412 (4th Cir. 2021);

United Statesv. Martin, 916F.3d389, 398 (4th Cir. 2019). Havingconsideredtheentirerecord, the

steps that the BOP has taken to address COVID-19 and to vaccinate Smith, Smith's misconduct in

prison, the section 3553(a) factors, Smith's arguments, the government's persuasive response, and

the need to punish Smith for her serious criminal behavior, to incapacitate Smith, to promote respect

for the law, to deter others, and to protect society, the court declines to grant Smith's motion for

compassionate release. See, e.g., Chavez-Meza v. United States, 138 S. Ct. 1959, 1966--68 (2018);

High, 997 F.3d at 187-91; RY:tlm, 978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94; United

States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished),

aff'g, 809 F. App'x 161 (4th Cir. 2020) (per curiam) (unpublished).
       As for Smith's request for home confinement, Smith seeks reliefunder the CARES Act. See

[D.E. 928]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brumm~ No. 20-5626, 2020 WL 5525871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-35-K.DB-DCK, 2020 WL

5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). Thus,' the

court dismisses Smith's request for home confinement.



                                                 7
                                            n.
      In sum, the court DENIES Smith's motions for compassionate release [D.E. 8S1, 928], and

DISMISSES Smith's request for home confinement

      SO ORDERED. This ~q day of June 2021.



                                                    iic.DEVERm
                                                    United States District Judge




                                             8
